Citation Nr: 1023004	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acid 
reflux, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen


INTRODUCTION

The Veteran had active duty service from December 27, 1978 to 
August 19, 1982; she also had 2 years, 6 months, and 5 days 
of active service prior to August 19, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The case was brought before the Board in July 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of her claims. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The issues of entitlement to service connection for 
hypertension and acid reflux are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required on 
her part.


FINDINGS OF FACT

1.  By a January 2004 rating decision, the RO denied claims 
of service connection for hypertension and acid reflux 
finding no medical evidence providing a nexus between her 
hypertension or acid reflux and the medications taken for her 
service-connected PTSD.

2. Evidence received since the January 2004 decision relates 
to an unestablished fact necessary to substantiate the claims 
of service connection and it raises a reasonable possibility 
of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  A January 2004 rating decision, which denied the 
Veteran's claims of service connection for hypertension and 
acid reflux, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
previously denied claims of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2002, the Veteran filed a claim for, inter alia, 
entitlement to service connection for hypertension and acid 
reflux.  Those claims were denied in a September 2002 rating 
decision by the RO in St. Louis, Missouri.  The Veteran did 
not appeal that decision; thus, the decision is final.  In 
July 2003, the Veteran filed a petition to reopen the 
previously denied claims of service connection for 
hypertension and acid reflux.  At that time the Veteran 
claimed the medications she took for her service-connected 
PTSD aggravated her hypertension and acid reflux.  The RO 
reopened the Veteran's claims and denied them on the merits 
in a January 2004 rating decision.  The Veteran did not 
appeal that decision; thus, the decision is final.  See 
38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the January 2004 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Even though it appears that the RO reopened and re-
adjudicated the underlying claims on the merits in the July 
2005 rating decision and the April 2006 and October 2006 
statements of the case, the Board must first determine 
whether new and material evidence has been presented before 
it can reopen a claim to re-adjudicate the issue going to the 
merits.  The issue of reopening a claim goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims to 
reopen were pending before the regulatory change was made, 
the Board has considered the version of 38 C.F.R. § 3.310 in 
effect before the change, a version which favors the 
claimant.

The evidence of record at the time of the January 2004 
decision included:  the Veteran's service treatment records 
and personnel records; medical treatment records from the 
Heartland VA Outpatient Center (OPC) dated in April 2003; 
medical treatment records from the Ft. Leonard Wood VA 
Medical Center (VAMC) dated from November 2001 to June 2002 
and from September 2002 to July 2003; a letter from a Dr. T. 
dated in May 2002; medical treatment records from a Dr. B. 
dated from June 1999 to October 2000; medical treatment 
records from the Columbia VAMC dated from March 2000 to July 
2001 and in October 2003; letters from a Dr. H. dated in 
August 2001 and October 2000; medical treatment records from 
St. John's Mercy Medical Group dated in July 1999; medical 
treatment records from Bond Clinic dated from September 1998 
to November 1998; medical treatment records and a letter from 
a Dr. K. dated from September 1995 to March 1999; medical 
treatment records from an unnamed VAMC dated in November 
1983; VA examination reports dated in June 1983, May 1997, 
January 2001, September 2001, and November 2003; and 
statements by the Veteran and her representative.

In denying the claims in January 2004, the RO found that the 
evidence of record did not show a nexus between the Veteran's 
claimed disabilities and an in-service injury or disease or a 
service-connected disability.  Consequently, in order for the 
claims to be reopened, new and material evidence must be 
received that pertains to the nexus element of a service 
connection claim.

New evidence added to the record since the January 2004 
decision includes:  medical treatment records from a Dr. B. 
dated from September 2000 to October 2000; medical treatment 
records from Phelps County Medical Center dated in November 
2005 and September 2000; medical treatment records from the 
Columbia VAMC dated from October 2003 to July 2004, from July 
2004 to December 2009, and in October 2004; medical treatment 
records from Mercy Medical Center dated in July 2003; medical 
treatment records and a letter from a Dr. H. dated from 
September 2000 to September 2004; VA examination reports 
dated in September 2004, October 2004, and July 2005; 
statements by the Veteran, her sisters, and her 
representative; and medical research information entitled 
Taking on the Challenge of Stress from Pfizer and Counseling 
and Treatment for Sexual Trauma from VA.

The Board further notes at the time of the January 2004 
rating decision, the Veteran's contention was that the 
medications she took for her PTSD caused or aggravated her 
hypertension and acid reflux.  Currently, it appears the 
Veteran is claiming that the stress and anxiety caused by her 
PTSD condition itself has aggravated her hypertension and 
acid reflux. 

A review of the new evidence includes a Pfizer publication 
that suggests a correlation between psychiatric disabilities 
and the causation or aggravation of hypertension and 
gastrointestinal disabilities.  Additionally, a VA 
publication states, "researchers are beginning to notice a 
relationship between PTSD symptoms and an increase in 
physical health problems."

The Board finds in light of the Veteran's new theory of the 
claims and the medical research information provided 
indicating the possibility of a relationship between PTSD 
symptoms and other health problems, the claims may be 
reopened.  Although not dispositive, the new evidence is 
material in that it relates to the unestablished fact 
necessary to substantiate the claims (i.e., a nexus) and it 
raises a reasonable possibility of substantiating the claims.  
Accordingly, the claims of service connection for 
hypertension and acid reflux are reopened with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


ORDER

The claims of service connection for hypertension and acid 
reflux are reopened; to this limited extent, the appeal of 
these issues is granted.


REMAND

In November 2003, the Veteran received a VA examination in 
connection with her service-connected PTSD.  In the 
examination report, the examiner noted that, "[m]ore likely 
than not . . . her physical disabilities are exacerbated by 
her experience of PTSD"

In November 2003, the Veteran also received a VA examination 
in connection with the issues on appeal.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted that a September 2000 
esophagogastroduodenoscopy (EGD) showed reflux esophagitis 
that has shown 100 percent improvement with medication.  The 
examiner diagnosed the Veteran with hypertension and gastric 
reflux disease.  Regarding the Veteran's hypertension, the 
examiner opined, "[t]here is no evidence to indicate that 
her medication is causing her blood pressure to elevate.  It 
is at least as likely as not that her nicotine addiction has 
resulted in elevation of her blood pressure."  Regarding the 
Veteran's gastric reflux disease, the examiner opined, 
"[t]here is no medical evidence to indicate that her 
medication is causing her reflux esophagitis."

In July 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that a 
September 2000 EGD showed reflux esophagitis and that the 
Veteran quit smoking and drinks, on average, two caffeinated 
beverages daily.  The examiner diagnosed the Veteran with 
well-controlled hypertension and mild antral gastritis.  The 
examiner opined:

I feel that her gastric reflux and 
hypertension were secondary to her 
lifestyle such as smoking, caffeine, as 
well as genetic factors and that she has 
a family history of hypertension.  Based 
upon current literature there is no 
medical evidence to support her claim of 
PTSD resulting in her essential 
hypertension and gastric antritis in 
2000.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In June 2006 and June 2009 statements, the Veteran states 
that she quit smoking in 1999 and has limited her caffeine 
intake.  Additionally, in a February 2010 statement, the 
Veteran indicates that she does not have a family history of 
hypertension.  Thus, the Board finds that the July 2005 
examination is inadequate because it is not based on an 
accurate medical history and it fails to address whether the 
Veteran's claimed disabilities have been aggravated by the 
Veteran's service-connected PTSD and, if so, to what degree 
the Veteran's claimed disabilities worsened due to the 
Veteran's service-connected PTSD.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's 
hypertension and acid reflux.  The Board will, therefore, 
remand the case to schedule the Veteran for a VA examination 
to obtain a medical opinion regarding the medical probability 
that her hypertension and acid reflux have been aggravated by 
the Veteran's service-connected PTSD.

Finally, the Board notes that, in a February 2010 statement, 
the Veteran indicates that she has enclosed psychiatric notes 
dated in December 2009; however, no enclosure is part of the 
evidence of record.  Thus, on remand, the agency of original 
jurisdiction (AOJ) should ensure that it has all relevant 
medical evidence of record prior to re-adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any and 
all private physicians who provide 
treatment for her PTSD, hypertension and 
acid reflux disease and to provide any 
treatment records she has in her 
possession.  The Veteran should be asked 
to complete release forms authorizing VA 
to request her treatment records from any 
identified physician.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented

2.  Request treatment records from the 
Columbia VAMC dated since December 2009 
and any other medical facility identified 
by the Veteran.  Obtain releases from the 
Veteran as necessary.

3.  Schedule the Veteran for a VA 
examination with an examiner who has not 
previously examined the Veteran.  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has the claimed 
disabilities.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disabilities are:  (1) related 
to the Veteran's period of active 
military service; (2) caused by her PTSD 
or any other service-connected 
disability; or (3) aggravated beyond the 
natural progression of the disease by her 
PTSD or any other service-connected 
disability.  Should the examiner find 
that any disability has been made worse 
by a serviced-connected disability, the 
examiner should indicate the degree of 
aggravation beyond the natural 
progression of the disability.  The bases 
for the opinion provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)  If a 
conclusive opinion cannot be provided 
without additional information, the 
examiner should specifically identify the 
additional information necessary to 
arrive at an opinion.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
If further information or additional 
evidentiary development is deemed 
necessary by the examiner before arriving 
at an opinion, such development should be 
undertaken and the case thereafter 
returned to the examiner.  

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hypertension and acid 
reflux.  If any benefit sought is not 
granted, furnish the Veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
 


______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


